  Case 19-19315      Doc 46    Filed 09/18/20 Entered 09/18/20 13:00:36             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-19315
Jose Rodriguez                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )               Lake County
               Debtor(s)                     )

                       ORDER ON DEBTOR'S MOTION TO INCUR DEBT

        THIS MATTER coming to be heard on the motion of Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises and due notice having been
given to the parties entitled thereto:

  It is ORDERED:

   1. The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $23,700.00,
with financing up to 15% interest, with monthly payments of up to $500.00 per month for a 2017
Nissan Pathfinder or similar vehicle.




                                                          Enter:


                                                                   Honorable A. Benjamin Goldgar
Dated: September 18, 2020                                          United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
